 Case 2:20-cv-11221-GAD-APP ECF No. 1, PageID.1 Filed 05/18/20 Page 1 of 5




                    UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

OWEN LINFORD,
                                              Case No.
       Plaintiff,
vs                                            Hon.

MENARD, INC.,                                 Mag.

       Defendant.
___________________________________/
ROBERT M. GIROUX (P47966)
Giroux Amburn PC
Attorneys for Plaintiff
28588 Northwestern Highway, Suite 100
Southfield, MI 48034
(248) 531-8665/(248) 308-5540 [fax]
r.giroux@girouxamburn.com

MARK SHREVE (P29149)
Garan Lucow Miller, P.C.
Attorney for Defendant
1450 W. Long Lake Rd., Ste. 350
Troy, MI 48098-6333
(248) 641-7600/(248) 641-0222 [fax]
mshreve@garanlucow.com
___________________________________/

            NOTICE OF REMOVAL OF CAUSE TO THE UNITED STATES
     DISTRICT COURT EASTERN DISTRICT OF MICHIGAN, SOUTHERN DIVISION

TO: ROBERT M. GIROUX (P47966)
    Attorney for Plaintiff

       NOW COMES the Defendant, Menard, Inc., by and through its attorneys

Garan Lucow Miller, P.C., and in support of this Notice of Removal of Cause

to the United States District Court Eastern District of Michigan, Southern

Division, states as follows:
 Case 2:20-cv-11221-GAD-APP ECF No. 1, PageID.2 Filed 05/18/20 Page 2 of 5




      1.      That on or about April 24, 2019, Plaintiff commenced this cause of

action in the Circuit Court for the County of Wayne, State of Michigan, by filing

Plaintiff’s Summons and Complaint and Jury Demand against the Defendant,

Menard, Inc. (See Plaintiff’s Complaint- Exhibit A).

      2.      On or about May 8, 2020, by service on the Corporation Service

Company, Plaintiff did serve the Plaintiff’s Summons, Complaint and Demand

for Jury on the Defendant, Menard, Inc. (See Exhibit B).

      3.      That this action is a suit at common law of a civil nature and the

amount involved, inclusive of interest and costs, and upon information and

belief, as based upon representations of the Plaintiff, Owen Linford, of injuries

and damages claimed by the Plaintiff against the Defendant to be in excess of

the sum of $75,000 (Exhibit A) and are otherwise within the jurisdiction of this

Court pursuant to 28 USC §1332(a).

      4.      Plaintiff alleges damages as a result of the alleged incident

occurring on February 21, 2020, as against the Defendant which is described

in Plaintiff’s Complaint Paragraphs 19, 20, 22, 23, and 30 (Exhibit A), all of

which allege damages as follows:

           19. Immediately thereafter, he experienced excruciating pain in his leg
           and hip, but no Menards employees and/or agents or other persons were
           nearby to assist him, and he was eventually able to extricate himself out
           from underneath the collapsed pile of insulation bundles.




                                             2
 Case 2:20-cv-11221-GAD-APP ECF No. 1, PageID.3 Filed 05/18/20 Page 3 of 5




           20. Yelling in pan, he was able to get the attention of two young men who
           were likewise customers of Defendant Menard, Inc., and they then got a
           store employee to whom he reported what occurred.

           22. An x-ray revealed a bone chip and a subsequent CT-scan revealed
           an occult fracture at the top of his femur.

           23. He saw his primary care physician on Monday, February 24, 2020
           and is currently under the care of several healthcare providers for his
           continuing care.

           30. As a direct and proximate result of Defendant Menard, Inc.’s breach
           of its duty to its business invitee Plaintiff Owen Linford, Mr. Linford
           sustained significant injuries and damages, including but not limited to:
           pain and suffering, a bone chip and fracture to the head of his femur, torn
           tendon, aggravation of his pre-existing back conditions, and other various
           injuries.

      5.      Therefore, based upon the foregoing allegations of damages as

contained in Plaintiff’s Complaint, Plaintiff’s injuries against the Defendant are

claimed to have a value in excess of the sum of $75,000, and are otherwise

within the jurisdiction of this Court pursuant to 28 USC §1332(a).

      6.      Defendant, Menard, Inc., shows this Honorable Court that this

action involves a controversy between citizens of different states, in that:

                     (A)    Plaintiff, Owen Linford, was, at the time of the

                     commencement of this action, and now is, a citizen of

                     the City of Plymouth, County of Wayne, State of

                     Michigan. (Exhibit A, paragraph 2).

                     (B)    Defendant, Menard, Inc., at the time of the

                     commencement of this action, was, and now is



                                              3
 Case 2:20-cv-11221-GAD-APP ECF No. 1, PageID.4 Filed 05/18/20 Page 4 of 5




                  incorporated under the laws of the State of Wisconsin,

                  and by virtue of said incorporation was, and is, a

                  citizen of the State of Wisconsin, and is not a citizen

                  of the State of Michigan by virtue of its state of

                  incorporation.

                  (C)   Defendant, Menard, Inc., had, at the time of the

                  commencement of this action, and now has, its

                  principal place of business in the State of Wisconsin

                  and is not a citizen of the State of Michigan by reason

                  of its principal place of business.

      7.    That this notice of removal is filed with this Court within 30 days of

the filing of this suit on April 24, 2020, and within 30 days of the service of

Plaintiff’s Summons and Complaint on the Defendant, Menard, Inc., on May 8,

2020 (Exhibits A and B). Therefore, this removal is filed within 30 days of

the commencement of this action and the service on this Defendant as

required by 28 USC §1446(b).

      8.    That written notice of filing this removal has been given to all

adverse parties as required by law and a copy of the Notice of Removal has

been filed with the Clerk of the Court for the County of Wayne, State of

Michigan by regular mail.



                                        4
  Case 2:20-cv-11221-GAD-APP ECF No. 1, PageID.5 Filed 05/18/20 Page 5 of 5




          9.   Attached is a copy of all process and pleadings which were served

upon the Defendant in this cause (Exhibits A and B).

          WHEREFORE, Defendant, Menard, Inc., herein, respectfully prays that

this Honorable Court enter its order for removing this cause from the Circuit

Court for the County of Wayne, State of Michigan, to the United States District

Court, Eastern District of Michigan, Southern Division.

Date: May 18, 2020                              s/Mark Shreve
                                                MARK SHREVE
                                                Garan Lucow Miller, P.C.
                                                1450 W. Long Lake Rd., Ste. 350
                                                Troy, MI 48098-6333
                                                (248) 641-7600
                                                mshreve@garanlucow.com
                                                (P29149)

                              CERTIFICATE OF SERVICE

I hereby certify that on May 18, 2020, I electronically filed the foregoing paper with the
Clerk of the Court using the ECF system which will send notification of such filing to the
following: All ECF Attorney(s) of Record on this case.

and I hereby certify that I have mailed by United States Postal Service the paper to
the following:

ROBERT M. GIROUX
Giroux Amburn PC
28588 Northwestern Highway, Suite 100
Southfield, MI 48034

                                                s/Mark Shreve
                                                MARK SHREVE
                                                Garan Lucow Miller, P.C.
                                                1450 W. Long Lake Rd., Ste. 350
                                                Troy, MI 48098-6333
                                                (248) 641-7600
                                                mshreve@garanlucow.com
                                                (P29149)
#908453




                                            5
